DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Status of Claims
Claims 1-25 have been cancelled and Claims 26-43 have been added; therefore, Claims 26-43 are currently pending in application 16/442,364.

Allowable Subject Matter
Claims 26-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a communication management system for travelers. Each independent claim identifies the uniquely distinct features “retrieving geocoded itinerary data from a database storing an electronic itinerary for a traveler while traveling during a period of time; determining, based on the geocoded itinerary data, an itinerary location that represents a physical location of the traveler during the period of time; estimating a current location of the traveler during the period of time based on the geocoded itinerary data and the determined itinerary location while lacking access to location determination device data associated with the traveler; and sending an automatic feedback message to a portable device of the traveler when the estimated current location of the traveler enters a defined geographical region within the period of time, wherein the automatic feedback message comprises a selectable option that, when selected by the traveler, is configured to provide an automatic status change of the electronic itinerary.”  The closest prior art, Altman et al. (US 2007/0282621 A1) and Babu et al. (US 2002/0145984 A1) disclose(s) conventional communication management systems/ methods.  However, Altman and Babu (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 26, 34, and 43 include specific limitations of a communication management system for managing communication to travelers, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 25, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629